Citation Nr: 1744835	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-36 237		DATE
	

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD) (claimed as bronchitis).


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbar strain is denied.

Entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD) (claimed as bronchitis) is denied.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbar strain was manifested by pain, but did not result in forward flexion being limited to 60 degrees or less, combined range of motion being limited to 120 degrees or less, unfavorable ankylosis, or incapacitating episodes.

2.  Throughout the appeal period, the Veteran's chronic obstructive pulmonary disease (COPD) (claimed as bronchitis) was not manifested by post-bronchodilator FEV-1/FVC of 70 percent or less of predicted value; maximum exercise capacity less than 15 to 20 ml/kg/min oxygen consumption (with cardiorespiratory limit); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or, a requirement of outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2016).

2.  The criteria for an evaluation in excess of 10 percent for chronic obstructive pulmonary disease (COPD) (claimed as bronchitis) have not been met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.96, 4.97, Diagnostic Code 6604 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 1968 to February 1970, from September 1984 to March 1985, and from February 1986 to March 2003, including receipt of Bronze Star Medal with Combat Distinguishing Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In an April 2017 statement, the Veteran withdrew his request for a videoconference hearing.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The Board has reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Increased Ratings

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Strain

The Veteran contends that his service-connected lumbar strain has been more disabling than the assigned evaluation of disability, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings for the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Additional notes are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Per Note (6), intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2016).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2016).

The Formula for Rating IVDS has the following notes:

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal segment, provided that the affects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examinations of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

In a November 2011 statement in support of claim, the Veteran sought an increased rating.  The Veteran was afforded a VA examination in February 2012, during which initial range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion was to 90 degrees with pain at 75 degrees; extension was to 30 degrees with pain at 25 degrees; right lateral flexion was to 30 degrees with pain at 25 degrees; left lateral flexion was to 30 degrees with pain at 25 degrees; right lateral rotation was to 30 degrees with pain at 25 degrees; and left lateral rotation was to 30 degrees with pain at 25 degrees.  The range of motion measurements after repetitive-use testing yielded the following results:  forward flexion was to 90 degrees; extension was to 25 degrees; right lateral flexion was to 25 degrees; left lateral flexion was to 25 degrees; right lateral rotation was to 25 degrees; left lateral rotation was to 25 degrees.  The examiner noted that the Veteran did not have guarding or muscle spasm, and the Veteran did not have IVDS.  It was noted that the Veteran did not use any assistive devices for locomotion.

Based on a careful review of the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted at any time during the appeal period.  The medical evidence shows that the Veteran's lumbar strain was not manifested by forward flexion less than 60 degrees or a combined range of motion of less than 120 degrees, nor was there muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  No incapacitating episodes were reported.

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the evidence of functional loss and whether those manifestations of functional loss would rise to the level such that the next higher rating would be appropriate.

On his December 2014 VA Form 9, the Veteran stated that he took hydrocodone four times a day to treat his back pain and to be able to function.  Medical treatment records from Dr. L.J.W. show that, since August 2013, the Veteran has been prescribed hydrocodone-acetaminophen to be taken every six hours as needed for pain.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-8 (2011).  The Board finds that the Veteran's pain was reflected in the February 2012 VA examination report.  Initial range of motion testing revealed that the Veteran experienced pain five to fifteen degrees prior to reaching the end of the motion.  Additionally, after repetitive use testing, the report showed that the Veteran's combined range of motion of the thoracolumbar spine reduced from 240 degrees to 215 degrees, which squarely placed the evaluation at 10 percent disabling and contemplates pain.

The Board finds that the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), as to constitute forward flexion of less than 60 degrees; combined range of motion of less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Chronic Pulmonary Obstructive Disease (COPD)

The Veteran contends that his service-connected COPD has been more disabling than the assigned 10 percent disability evaluation and which is rated under 38 C.F.R. § 4.97, Diagnostic Code 6604 (2016).  Diagnostic Code 6604 delineates:

A 10 percent rating is warranted for pulmonary function tests (PFT) showing Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.

A 30 percent rating is warranted for PFTs showing FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.

A 60 percent rating is warranted for PFTs showing FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating is warranted for PFTs showing FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2016).

38 C.F.R. § 4.96(d) further instructs on the application of Diagnostic Code 6604, in pertinent part:  (5) When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes; (6) When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R.                § 4.96(d)(5) & (6) (2016).

In a November 2011 statement in support of claim, the Veteran sought an increased rating.  The Veteran was afforded a VA examination in February 2012, during which pulmonary function tests were performed.  It was noted in the report that the results reflected the Veteran's current pulmonary function.  The before bronchodilator results revealed FEV -1 of 63 percent of predicted value, and FEV-1/FVC of 69 percent of predicted value.  The after bronchodilator results revealed FEV -1 of 65 percent of predicted value, and FEV-1/FVC of 74 percent of predicted value.  DLCO testing was not available.  The chest X-ray showed pulmonary fibrosis.  It was also noted that the Veteran's respiratory condition did not cause cardiopulmonary complications, and he had not had any episodes of respiratory failure.

Pursuant to the RO's request for clarification as to the PFT that most accurately reflected the Veteran's disability, in a May addendum report, the examiner indicated that FEV-1/FVC most accurately reflected the Veteran's current pulmonary function because there was a restrictive phenomenon (bronchitis) and an obstructive phenomenon (COPD).

Based on a careful review of the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted at any time during the appeal period.  Using the Veteran's test results for post-bronchodilator FEV-1/FVC as the determinate for disability, pursuant to 38 C.F.R. § 4.96(d)(5) & (6) (2016), the medical evidence shows that the Veteran's FEV-1/FVC was not manifested by 70 percent or less of predicted value.  Additionally, there is no indication in the evidence of record of maximum exercise capacity less than 15 to 20 ml/kg/min oxygen consumption (with cardiorespiratory limit); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or, a requirement of outpatient oxygen therapy.  Therefore, the Veteran's disability does not more nearly approximate the criteria for an increased rating under Diagnostic Code 6604 or any other diagnostic code.

Finally, the Board notes that no additional separate ratings for a respiratory disability are warranted, as the VA may assign only a single rating for respiratory conditions under the diagnostic code that reflects the predominate disability.  See 38 C.F.R. § 4.96(a) (2016).

The Board acknowledges the Veteran's statements in his December 2013 VA Form 9, concerning his use of inhalers and the frequency with which he sees his physician for management of his COPD.  While the Board does not question the Veteran's lay statements, in determining the actual degree of disability for VA purposes, the Board finds that objective medical examinations are more probative of the degree of the Veteran's impairment.  See 38 C.F.R. §§ 3.159(a), 4.2 (2016); Layno v. Brown, 6 Vet. App. 465 , 469 (1994) (noting lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As explained above, the evaluation of COPD involves mechanical application of the rating schedule to PFT results, which in this case, continue to result in an evaluation of 10 percent disabling for the entire appeal period.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In conclusion, the Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans





Department of Veterans Affairs


